Title: General Orders, 19 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks Point Saturday Octobr 19th 1782
                     Parole Charlestown.
                     Countersigns Beaufort, Edish.
                  
                  For the day tomorrow Major General HoweLieutenant Colonel ShermanMajor WoodbridgeBrigade Major CushingQr Master BulkleyFor duty tomorrowthe 1st Connecticut &3d Massachusetts regiments.
                  The 2d New York regiment to relieve the 4th Massas regiment on fatigue at West Point tomorrow.
                  The Commander in Chief not only takes occasion to express his own approbation of the performance of the Manoevre this morning_but has the satisfaction of acquainting the officers who commanded, that the french Gentlemen who were present, have passed the highest encomiums upon their exact attention to, and knowledge of every essential part of Discipline.
               